DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 03/09/2022, claims 6 and 12-14 have been amended. Claims 10, 17 and 20 have been cancelled. Therefore, claims 6-9 and 11-16 are currently pending for the examination.

                                                         Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 8-10, filed on 03/09/2022, with respect to claims 6-9 and 11-16   have been fully considered and persuasive. The rejections under 35 U.S.C. 103 of claims 6-9 and 11-16 have been withdrawn.
Claims 10 and 12-13 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 12/09/2021.
Applicants have amended independent claims 6 and 14 to include the limitations of claim 10, which have been canceled without prejudice or disclaimer. Therefore, claims 6-9 and 11-16 are allowable with examiner’s amendment.



Rejoinder of All Previously Withdrawn Claims
4.	Claims 6-9 and 11-16 are allowable. Claims 14-16 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 02/04/2021, is hereby withdrawn and claims 14-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

         Examiner’s Amendment
5. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 14-16 was authorized by Applicant's representative Emily S. White during the examiner-initiated interview conducted on 03/10/2022.
6. The application has been amended as follows:
Please rejoin claims 14-16.
14. (rejoin)
15. (rejoin)
16. (rejoin)

Allowable Subject Matter
7.	In the Amendment application filed on 03/09/2022, claims 6-9 and 11-16 (renumbered as claims 1-10) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
8.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“after ceasing the transmission, transmit another empowerment request to the second external electronic device; and when another empowerment approval response according to the other empowerment request is received from the second external electronic device, resume the transmission to the first external electronic device using the first connection” in combination with other claim limitations as specified in claims 6 and 14.
Note that the first closest prior art, Srivatsa et al. (US 2018/0199176 A1), hereinafter “Srivatsa” teaches: pairing a first external electronic device based on a Bluetooth protocol, using the at least one communication circuit (Figs. 1-4, paragraph [0049], exchange pairing request with the accessory device using BT technology);  receiving, from the second external electronic device, an empowerment request (Figs. 1-4, paragraphs [0053], [0054], disconnect message) for allowing the second external electronic device to transmit, to the first external electronic device, a packet using the first connection (Figs. 1-4, paragraphs [0053], [0054], second device may communicate a disconnect message to the first device); in response to receiving the empowerment request (Figs. 1-4, paragraphs [0053], [0054], in response to disconnect message), transmitting, to the second external 2DOCKET No. SAMS13-02614 APPLICATION No. 16/657,996 PATENT electronic device, an empowerment approval response which allows the second external electronic device to transmit, to the first external electronic device using the first connection (Figs. 1-4, paragraphs [0053], [0054], disconnect message to the first device for the purpose of transitioning the accessory device from the first user device to the second user device), a packet including an access code of the electronic device generated based on the link information (Figs. 1-4, paragraphs [0053], [0054], link key information associated with the accessory device) ; and after transmitting the empowerment approval response, cease transmission of a packet to the first external electronic device using the first connection (Figs. 1-4, paragraphs [0053], [0054], link key information associated with the accessory device, in order to connect with the accessory device), and wherein after the electronic device transmits the empowerment approval response to the second external electronic device (Figs. 1-4, paragraphs [0053], [0054], similarly, the accessory device may use the information received at 408, such as link key information associated with the second user device, in order to connect with the second user device), the second external electronic device is capable of transmitting a packet to the first external electronic device using the first connection without establishing another connection between the second external electronic device and the first external electronic device (Figs. 1-4, paragraphs [0053], [0054], efficiently connect with each other without requiring a pairing procedure).
Note that the second closest prior art, KASSLIN et al. (US 2012/0052802 A1), hereinafter “Kasslin” teaches: link information, which is associated with the first connection between the electronic device and the first external electronic device (Figs. 6-7, paragraphs [0036], [0075], channel map indicating Used and Unused data channels)  and which includes information for tracking channel hopping of the first connection (Figs. 6-7, paragraphs [0076], [0081]-[0082], hopIncrement used in the data channel selection algorithm) between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit (Figs. 6-7, paragraphs [0036], [0075], advertising channel packet/PDU to inform third party devices about the existing connection).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the first closest prior art, Srivatsa teaches ceasing transmission to the first external electronic device using the connection when an empowerment approval response is received from the second external electronic device (Fig. 4, paragraph [0054]; disconnect message to the first device for the purpose of transitioning).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Poletti et al. (US 10,938,442 B2) entitled: "Systems And Methods For Wireless Coexistence In An Unlicensed Spectrum"
• Kao et al.  (US 9,832,598 B2) entitled: "Methods In Short Range Radio Communication Master Subsystems, Mobile Devices, And Multi-Mode Radio Communication Systems"
• Palin et al. (US 8,965,286 B2) entitled: "Inquiry Response Event Control"
• Li et al. (US 10,891,248 B2) entitled: "Configuration Wireless Communications According To Multiple Communications Protocols"
• HEO et al. (US 2015/0065052 A1) entitled: "Executing Applications In Conjunction With Other Devices"
• KWON et al. (US 2019/0320315 A1) entitled: "Method And Apparatus For Transmitting And Receiving Data Using Bluetooth Technology"
• LEE et al. (US 2017/0223615 A1) entitled: "Method And Apparatus For Controlling Electronic Device In Wireless Communication System Supporting Bluetooth Communication"

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414